Citation Nr: 1454641	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-27 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine with arthritis.

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity from October 10, 2011 to February 14, 2012, and in excess of 20 percent from February 15, 2012.

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity from February 15, 2012.

4.  Entitlement to an effective date prior to February 15, 2012 for radiculopathy of the left lower extremity.

5.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to October 10, 2011.



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1971 and from March 1973 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In an October 2011 rating decision, the RO granted entitlement to service connection for a lumbar degenerative disc disease with arthritis, and assigned an effective date of January 26, 2004 at a 20 percent disability rating.

In a July 2012 rating decision, the RO granted entitlement to service connection for radiculopathy of the right lower extremity, at a 20 percent disability rating, and for entitlement to service connection for radiculopathy of the left lower extremity at a 10 percent disability rating, both effective February 15, 2012.  The Veteran disagreed with the effective date of the grant of service connection for these disabilities.

In September 2013, the RO granted an effective date of October 10, 2011 for radiculopathy of the right lower extremity, and assigned a 10 percent disability rating effective as of that date through February 14, 2012, with a 20 percent disability rating in effect thereafter.  In addition, the RO granted entitlement to TDIU effective October 10, 2011. 

The Board notes that the Veteran filed his claim for TDIU in February 2012. However, the Court has held that entitlement to TDIU is an element of all appeals of increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, in this case, the TDIU claim is part of the claim for a higher initial rating for the Veteran's service-connected lumbar spine disability.  As such, the appeals period for the claim for TDIU begins on January 26, 2004

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity from February 15, 2012, entitlement to an effective date prior to February 15, 2012 for radiculopathy of the left lower extremity, and entitlement to TDIU prior to October 10, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the lumbar spine with arthritis was not manifested by flexion limited to 30 degrees or less even taking into his accounts of pain, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes as defined by regulation at any time during the appeal period.

2.  For the period from October 10, 2011 through February 14, 2012, the Veteran's radiculopathy of the right lower extremity was manifested by no more than mild incomplete paralysis.

3.  For the period beginning February 15, 2012, the Veteran's radiculopathy of the right lower extremity was manifested by no more than moderate incomplete paralysis.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 20 percent for DJD of the lumbar spine have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2014).

2.  The criteria for an evaluation in excess of 10 percent for right lower extremity for the period from October 10, 2011 through February 14, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for an evaluation in excess of 20 percent for right lower extremity for the period from February 15, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The issues on appeal arise from disagreement with assignment an appeal of the initial evaluation and effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was afforded examinations, most recently in April 2012.  The Board finds that these VA examinations and opinions are adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge explained the evidence necessary to establish the claim for service connection, and inquired about outstanding medical evidence and dates of treatment. 

At the hearing, the undersigned identified the issues on appeal, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to whether the Veteran is unable to work due solely to his service-connected disabilities.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's back disability is service-connected under Diagnostic Code 5243 at a 20 percent disability rating. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

Additionally, Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2014).

For neurological manifestations, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under Diagnostic Code 8620 and neuralgia of that nerve under Diagnostic Code 8720.

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.
Background and analysis - degenerative joint disease of the lumbar spine with arthritis

The Veteran underwent a VA examination in November 2009.  The Veteran reported dull pain in his back that radiated down his lower extremities to his toes.  He indicated that he had flare-ups of back pain during which time his activities were severely limited.  These flare-ups lasted for a few hours to two days.  He denied weakness, numbness, bladder complaint, or bowel complaint linked to his spine disability.  He had no periods of incapacitation as a result of his spine disability. Range of motion 0 to 40 degrees, with pain beginning at 40 degrees.  With repetition, he was not functionally impaired secondary to pain, fatigue, weakness of lack of endurance.  On examination, the Veteran's sensory was decreased to sharp, dull on the left thigh and left lower extremity.  Sensation was decreased to vibration and temperature on the bilateral feet.  The examiner noted that the Veteran had undergone a classic lumbar fusion and laminectomy between L2 and S1.  The intervertebral discs between L3 and S1 were found to be fused with bony material.  Flexion and extension appeared to occur at the L1-L2 level and above.  

The Veteran was afforded a VA examination in October 2011.  He reported that he experienced stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He denied any bowel or bladder problems and erectile dysfunction. He indicated the pain in his back was severe and constant, and traveled across his back and down his legs.  Muscle spasm was absent, and spinal contour was preserved.  The examination did not reveal any weakness, and muscle tone was normal.  Straight leg raising was negative on both sides.  Lasegue's was negative.  The examiner noted that there was no ankylosis of the thoracolumbar spine.  Forward flexion was to 60 degrees, with pain beginning at 40 degrees.  There was no additional limitation with repetitive use.  The examiner noted that the function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner found that there were no sensory deficits of S1.  However, there were sensory deficits of L4 and L5 on the lateral leg and thigh.  Knee and ankle jerks were 2+ on each side.  The examiner found that the most likely nerves involved were the external cutaneous nerve of the thigh and the sciatic nerve.  

In April 2012, the Veteran was afforded another VA examination.  The Veteran denied flare-ups.  Range of motion was forward flexion to 60 degrees, with pain beginning at 30 degrees.  There was no further limitation after three repetitions of movement.  Functional loss of the spine was due to pain and limitation of motion. Muscle strength testing and reflex examination had normal results.  The Veteran had less than one week of incapacitation due to his spine disability the during the 12 month period prior to the examination.  On the right, the Veteran had decreased sensation at the lower leg/ankle and foot/toes.  Straight leg raising was positive on the right.  The examiner noted that the Veteran's pain, paresthesias, dyesthesias, and numbness were moderate.  The examiner diagnosed moderate radiculopathy on the right. 

The Board finds that, based on the evidence of record, the Veteran's service-connected back disability does not warrant a higher disability rating under the General Formula for rating disabilities of the spine.  At no time over the appeals period was forward flexion of the thoracolumbar spine limited to 30 degrees or less.  With respect to the Deluca provisions, the Board notes that the Veteran reported pain beginning at 30 degrees at his April 2012 VA examination; however, the evidence does not show that this pain limited his flexion to 30 degrees, as he was able to flex to 60 degrees.  Mitchell.  In addition, while the Veteran had surgeries prior to the appeals period to fuse vertebra in his lumbar spine, the evidence does not show that he had favorable ankylosis of the entire thoracolumbar spine.  The November 2009 VA examiner noted that flexion occurred in the lumbar spine at the L1-L2 level and above.  

The evidence also fails to show that the Veteran's service-connected back disability causes incapacitating episodes such as to warrant a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  The November 2009 VA examiner noted that the Veteran's spine disability did not cause any periods of incapacitation, and the April 2012 examiner noted that there was has less than one week of incapacitation due to his service-connected spine disability.    

As such, a higher disability rating for the Veteran's service-connected degenerative joint disease of the lumbar spine with arthritis is denied.  As the preponderance of evidence is against this claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Background and analysis - radiculopathy of the right lower extremity

For the period from October 10, 2011 through February 14, 2012, the Board finds that the Veteran's right lower extremity radiculopathy most likely approximates mild incomplete paralysis of the sciatic nerve.  The October 2011 VA examiner noted that the Veteran had only sensory deficits associated with his radiculopathy, and that straight leg raise and Lasegue's tests were negative.  As such, during this time period, a higher rating is not warranted.

For the period beginning February 15, 2012, the Board finds that the Veteran's right lower extremity radiculopathy was moderate.  The April 2012 VA examiner reviewed the Veteran's assertions, examined the Veteran and opined that this disability was moderate in severity.  As such, a higher disability rating for the Veteran's right leg radiculopathy is not warranted, beginning on February 15, 2012.

Other neurological abnormalities

The Board has considered whether additional separate ratings are warranted for any other associated neurological abnormalities; however, the Veteran has consistently denied bowel, bladder, or erectile dysfunction.  As such, separate ratings for additional neurological abnormalities are not warranted.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected back disability is manifested by pain and limitation of motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating criteria under the General Formula for Rating Disabilities of the Spine.  38 C.F.R. § 4.71a.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  The schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  

The symptoms associated with the Veteran's service-connected radiculopathy, which are sensory, are also considered by the applicable diagnostic criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In short, there is nothing exceptional or unusual about the Veteran's back disability or associated right lower extremity radiculopathy because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his back disability or associated right lower extremity radiculopathy has resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine with arthritis is denied.

A disability rating in excess of 10 percent for radiculopathy of the right lower extremity from October 10, 2011 to February 14, 2012 is denied.

A disability rating in excess of 20 percent for radiculopathy of the right lower extremity from February 15, 2012 is denied.


REMAND

The Veteran, through his representative, has claimed that he is entitled to an earlier effective date for the grant of entitlement to service connection for radiculopathy of the left lower extremity.  Currently, the effective date is February 15, 2012.  However, there is evidence in the claims file reflecting that he had symptoms at his October 2011 VA examination that may be attributed to radiculopathy of the left lower extremity, thereby warranting an earlier effective.  It is not clear whether these symptoms reflect objective evidence of radiculopathy and, as such, a medical opinion is necessary.  On remand, the Veteran's claims file should be provided to a VA examiner to determine whether the evidence of record reflects radiculopathy of the left lower extremity prior to February 15, 2012.

The Veteran has contended that he has been unable to work due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following 'substantially gainful employment' consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a). The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The RO granted entitlement to TDIU as of October 10, 2011, when the Veteran met the percentage requirements set out under 38 C.F.R. § 4.16(a).

However, when a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

As such, after adjudicating the Veteran's claim for an earlier effective date for left lower extremity radiculopathy, the claim for entitlement to TDIU should be forwarded for any part of the appeals period for which the Veteran does not meet the percentage requirements under 38 C.F.R. § 4.16(a), for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).

The Board finds that the issue of entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity is inextricably intertwined with the issue of an earlier effective date for the grant of entitlement to service connection for radiculopathy of the left lower extremity.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be provided to a VA examiner to review the record and provide an opinion as to whether the evidence of record shows that the Veteran had radiculopathy of the left lower extremity prior to February 15, 2012.

If further examination or testing is needed, this should be undertaken. The examiner should provide a rationale for the opinion.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  After adjudicating the Veteran's claim for an earlier effective date for left lower extremity radiculopathy, the claim for entitlement to TDIU should be forwarded for any part of the appeals period for which the Veteran does not meet the percentage requirements under 38 C.F.R. § 4.16(a), for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


